DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP2011001125) in view of Raupach et al. 8,261,964.
	Kato et al. disclose a bag (1), which comprises a flexible container (2) filled with a flowable material, a front panel, a rear panel, a first gusseted side panel, and a second gusseted side panel, the gusseted side panels adjoining the front panel and the rear panel along peripheral seals to form a chamber as seen in Figure 10; each peripheral seal having an arcuate body seal inner edge (9) (ABSIE) with opposing ends, a tapered seal inner edge (14) (TSIE) extending from each end of the body seal; cutout (44). Kato et al. lack that the bag is in a box and the flexible container comprises at least one ABSIE having a radius of curvature, Rc, from 1.0 mm to 300.0 mm. Raupach et al. 8,261,964 teach the use of a bag-in-box assembly having a bag (4) , a box (1) and a tap (3), the box having an outer surface as seen in Figure 1, the bag-in box assembly has an outmost surface consisting of the outer surface of the box as seen in Figures 1 and 2.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to provide the box of Raupach et al. including the tap for the bag of Kato et al., in order to protect the product and a means for dispensing the product.
With respect to the flexible container comprises at least one ABSIE having a radius of curvature, Rc, from 1.0 mm to 300.0 mm and as well as the claimed subject matter in claim 11. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the flexible container of Kato et al. and Raupach et al. to have at least one ABSIE having a radius of curvature, Rc, from 1.0 mm to 300.0 mm and the radius of curvature, Rc, is from 8.5 mm to 10.5 mm because applicants have not disclosed that having the flexible container comprises at least one ABSIE having a radius of curvature, Rc, from 1.0 mm to 300.0 mm and the radius of curvature, Rc, is from 8.5 mm to 10.5 mm provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected the at least one ABSIE of the flexible container of Kato et al. and Raupach et al., and applicants’ invention, to perform equally well because both provide stability for the flexible container to stand in an upright position. Therefore, it would have been prima facie obvious to modify Kato et al. and Raupach et al. to obtain the invention as specified in claims 1 and 11 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kato et al. and Raupach et al.
With respect to claim 5, wherein the box comprises an aspect ratio of 3.3:1. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the box of Kato et al. and Raupach et al. to have an aspect ratio of 3.3:1 because applicants have not disclosed that having the box with an aspect ratio of 3.3:1   provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the box aspect ratio of Kato et al. and Raupach et al., and applicants’ invention, to perform equally well because both provide storage for the flexible container. Therefore, it would have been prima facie obvious to modify Kato et al. and Raupach et al. to obtain the invention as specified in claim 5 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kato et al. and Raupach et al. 
With respect to claim 7, the box comprises a wall width wherein the wall width is from 2.4 mm to 3.2 mm. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the box of Kato et al. and Raupach et al. to have a wall width from 2.4 mm to 3.2 mm because applicants have not disclosed that having the wall width from 2.4 mm to 3.2 mm provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the box wall width of Kato et al. and Raupach et al., and applicants’ invention, to perform equally well because both provide storage for the flexible container. Therefore, it would have been prima facie obvious to modify Kato et al. and Raupach et al. to obtain the invention as specified in claim 7 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kato et al. and Raupach et al. 
	With respect to claims 8 and 9, the lower container volume is greater than 50% of a total volume of the flexible container and the lower container volume is from 51% to 60% of the total volume of flexible container. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the flexible container of Kato et al. and Raupach et al. to have the lower container volume being greater than 50% of a total volume of the flexible container and the lower container volume being from 51% to 60% of the total volume of flexible container because applicants have not disclosed that having the lower container volume greater than 50% of a total volume of the flexible container and the lower container volume is from 51% to 60% of the total volume of flexible container provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected the lower container volume of Kato et al. and Raupach et al., and applicants’ invention, to perform equally well because both provide storage volume of the flexible container. Therefore, it would have been prima facie obvious to modify Kato et al. and Raupach et al. to obtain the invention as specified in claims 8 and 9 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kato et al. and Raupach et al. 
With respect to 10, the box has a side wall having a surface having an area from 355 cm2 to 645 cm2 when the flexible container has a volume from 3.7L to 3.9 L. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the surface side wall of the box with an area from 355 cm2 to 645 cm2 when the flexible container has a volume from 3.7L to 3.9 L of Kato et al. and Raupach et al. because applicants have not disclosed that having the area from 355 cm2 to 645 cm2 when the flexible container has a volume from 3.7L to 3.9 L provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected the sidewall area of the box when the flexible container has a volume of product of Kato et al. and Raupach et al., and applicants’ invention, to perform equally well because both provide a storage compartment for the product. Therefore, it would have been prima facie obvious to modify Kato et al. and Raupach et al. to obtain the invention as specified in claim 10 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kato et al. and Raupach et al.
Allowable Subject Matter
5.	Claims 4, 12-14 are allowed.
6.	Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754